DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the Applicant's communication filed 31 January 2022.  In view of this communication and the amendment concurrently filed: claims 1-20 were previously pending; claims 2, 11-14, and 16 were canceled by the amendment; and thus, claims 1, 3-10, 15, and 17-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 31 January 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 5, line 12 to page 6, line 14 of the Remarks) alleges that the previous grounds of rejection under 35 U.S.C. 112, second paragraph, should be withdrawn because the specification (¶ 0020 and 0035) allegedly describes the corresponding structure for the function “isolates any lateral load” on the shaft.  However, the specification describes aluminum “enhancing the mechanical loads” (¶ 0020) and the aperture “configured to receive and support the rotatable shaft to increase a load bearing capacity” (¶ 0035), but the specification does not disclose any structure responsible for the function of isolating the lateral load.  Since this limitation, not those discussed in the specification, was the grounds for the rejection, this argument is unpersuasive and the previous grounds of rejection under 35 U.S.C. 112, second paragraph, are maintained.
The Applicant’s second argument (page 6, line 15 to page 7, line 7 of the Remarks) alleges that the previous grounds of rejection under 35 U.S.C. 102(b) of claim 1 should be withdrawn because of the incorporation of the limitations from claim 2, which is now canceled.  While the argument states that said limitations are not disclosed by the prior 
The Applicant’s remaining arguments (page 7, line 8 to page 8, line 3 of the Remarks) allege that claims 15 and 20 are allowable for the same reasons given in regard to claim 1.  Again, these arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Since no specific argument has been made and no evidence has been presented, these arguments are unpersuasive and the previous grounds of rejection under 35 U.S.C. 102(b) are maintained.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-10, 15, and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a motor exoskeleton “configured to, when connected to the motor, support… the support… being such that the motor exoskeleton substantially isolates any lateral load on a shaft from the spline and the case”.  The disclosure of the invention does not clearly describe the corresponding structure that is responsible for performing the claimed function of isolating the lateral load on the shaft.  Thus, it is unclear what exactly is required by the above limitation.  
Since the specification discloses, in ¶ 0020, that the “aluminum framework acts as a servo exoskeleton, greatly enhancing the mechanical loads the servo can withstand”, it appears that the use of the aluminum material is the only feature which is reasonably implied as being responsible for the claimed function of increasing the exoskeleton’s load capacity.  Therefore, this limitation has been interpreted in the grounds of rejection below as only requiring the exoskeleton to be made from aluminum.
Claims 3-10 are rejected due to their dependency on claim 1.
Claim 15 recites similar language to claim 1.  Therefore, it is rejected for the same reasons, and has been interpreted in the same way, as given above.
Claims 17-19 are rejected due to their dependency on claim 15.
Claim 20 recites similar language to claim 1.  Therefore, it is rejected for the same reasons, and has been interpreted in the same way, as given above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 3-10, 15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pettey (US 2009/0179129 A1), hereinafter referred to as “Pettey”.
Regarding claim 1, Pettey discloses a motor block system (fig. 7-10; ¶ 0064), the system comprising: 
a modular multi-piece motor exoskeleton [250] that is connectable to a motor [260] that has a spline [820] and a case (fig. 8-9; ¶ 0065-0065, 0072; the motor has an outer casing including flanges [823]), the motor exoskeleton [250] including an aperture [901a] formed in a bearing plate [901], the aperture [901a] being positioned, when the motor exoskeleton [250] is connected to the motor [260], so as to have an elongated shaft [804] extend through it while the elongated shaft [804] is at the same time rotatably connected to the spline [820] (fig. 8-9; ¶ 0069; the lower bearing [810] is held within an aperture of the bearing plate [901]); and
wherein the aperture [901a] of the motor exoskeleton [250] is configured to, when connected to the motor [260], support the elongated shaft [804] that is rotatably connected fig. 8; ¶ 0067-0069), the support to the elongated shaft [804] being such that the motor exoskeleton [250] substantially isolates any lateral load on a shaft [820] from the spline [703] and the case (¶ 0079; as stated above, in the grounds of rejection under 35 U.S.C. 112, this functional limitation is interpreted as only requiring that the exoskeleton is formed from aluminum; in this case, frim [705] is formed from “metal such as, but not limited to, aluminum, stainless steel, copper, or titanium”).

    PNG
    media_image1.png
    855
    1027
    media_image1.png
    Greyscale

Regarding claim 3, Pettey discloses the motor block system of claim 1, as stated above, wherein the motor exoskeleton [250] comprises multiple mechanically connected pieces [705/806/808/etc.] such that part of the motor exoskeleton [250] can be swapped fig. 8; ¶ 0069; the spacers are all identical to one another and are therefore interchangeable with one another).
Regarding claim 4, Pettey discloses the motor block system of claim 1, as stated above, wherein the motor exoskeleton [250] comprises a servo plate [902] that is separate but has at least one mechanical connection feature [905a/906a] for supporting a mechanical connection to a ball bearing plate [901] (fig. 7-10; ¶ 0073-0074).
Regarding claim 5, Pettey discloses the motor block system of claim 1, as stated above, wherein the motor exoskeleton [250] further comprises a bearing [810] for rotatably supporting the elongated shaft [804] (fig. 8; ¶ 0069).
Regarding claim 6, Pettey discloses the motor block system of claim 1, as stated above, wherein the motor exoskeleton [250] comprises a first group of apertures [824] configured to support attachment of a servo plate [902] to the motor [260] (fig. 8; ¶ 0072).
Regarding claim 7, Pettey discloses the motor block system of claim 1, as stated above, wherein the motor exoskeleton [250] comprises at least two separate plates [905/806] that are configured to be mechanically but temporarily fixed to each other in a perpendicular configuration (fig. 8-9; ¶ 0069; support plate [806] is attached via screws and spacers to the main frame [705], which has panels [905] and [906] extending perpendicularly to the support plate).
Regarding claim 8, Pettey discloses the motor block system of claim 1, as stated above, wherein the motor exoskeleton [250] comprises at least three separate pieces [806/808/902] with mechanical connectors oriented such that, when the three pieces fig. 8-9; ¶ 0069; horizontal support plate [806] is attached via screws and vertical spacers [808] to the horizontal plate [902]).
Regarding claim 9, Pettey discloses the motor block system of claim 1, as stated above, wherein the motor [260] is a hobby servo motor (¶ 0036).
Regarding claim 10, Pettey discloses the motor block system of claim 1, as stated above, wherein the motor [260] includes at least one mechanical connection mechanism [823] for facilitating the connection to the motor exoskeleton (fig. 8; ¶ 0072).
Regarding claim 15, Pettey discloses a motor block system, the system comprising: 
a modular multi-piece motor exoskeleton [250] having a first portion [905/906] configured to connect to a motor [260], the motor [260] having a spline [820] and a case (fig. 8-9; ¶ 0065-0065, 0072; the motor has an outer casing including flanges [823]), and a second portion [901] configured to attach to the first portion [905/906], the second portion [901] having an aperture [901a] configured to receive an elongated shaft [804] (fig. 8-9; ¶ 0069; the lower bearing [810] is held within an aperture of the bearing plate [901]); 
wherein the aperture [901a] supports the elongated shaft [804] that is rotatably connected to the spline [703] (fig. 8; ¶ 0067-0069), the support to the elongated shaft [804] being such that the motor exoskeleton [250] substantially isolates any lateral load on a shaft [820] from the spline [703] and the case (¶ 0079; as stated above, in the grounds of rejection under 35 U.S.C. 112, this functional limitation is interpreted as only requiring that the exoskeleton is formed from aluminum; in this case, frim [705] is formed from “metal such as, but not limited to, aluminum, stainless steel, copper, or titanium”).
Regarding claim 17, Pettey discloses the motor block system of claim 15, as stated above, wherein the motor exoskeleton [250] comprises multiple mechanically connected pieces [705/806/808/etc.] such that part of the motor exoskeleton [250] can be swapped out with a different piece (fig. 8; ¶ 0069; the spacers are all identical to one another and are therefore interchangeable with one another).
Regarding claim 18, Pettey discloses the motor block system of claim 15, as stated above, wherein the motor exoskeleton [250] comprises a servo plate [902] that is separate but has at least one mechanical connection feature [905a/906a] for supporting a mechanical connection to a ball bearing plate [901] (fig. 7-10; ¶ 0073-0074).
Regarding claim 19, Pettey discloses the motor block system of claim 15, as stated above, wherein the motor exoskeleton [250] further comprises a bearing [810] for rotatably supporting the elongated shaft [804] (fig. 8; ¶ 0069).
Regarding claim 20, Pettey discloses a motor block system (fig. 7-10; ¶ 0064), the system comprising: 
a modular multi-piece motor exoskeleton [250] that is configured to be connectable to a plurality of connector tabs [823] that are part of a hobby motor [260] that has a spline [820] and a case (fig. 8-9; ¶ 0065-0065, 0072; the motor has an outer casing including flanges [823]), the motor exoskeleton [250] including an aperture [901a] formed in a bearing plate [901], the aperture [901a] being positioned, when the motor exoskeleton fig. 8-9; ¶ 0069; the lower bearing [810] is held within an aperture of the bearing plate [901]); and

    PNG
    media_image1.png
    855
    1027
    media_image1.png
    Greyscale

wherein the aperture [901a] of the motor exoskeleton [250] is configured to, when connected to the hobby servo motor [260], support the elongated shaft [804] that is rotatably connected to the spline [703] (fig. 8; ¶ 0067-0069), the support to the elongated shaft [804] being such that the motor exoskeleton [250] substantially isolates any lateral load on a shaft [820] from the spline [703] and the case (¶ 0079; as stated above, in the grounds of rejection under 35 U.S.C. 112, this functional limitation is interpreted as only requiring that the exoskeleton is formed from aluminum; in this case, frim [705] is formed from “metal such as, but not limited to, aluminum, stainless steel, copper, or titanium”).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Brown, Jr. et al. (US 7,270,589 B1) discloses a hobby servo block comprising a ball bearing portion [50] having an aperture aligned with the hobby servo motor [86] such that the ball bearing assembly [48/50] rotates about the output shaft axis [A] (fig. 1; col. 4, line 44 to col. 5, line 29).
Pettey (US 2006/0213319 A1) and Pettey (US 2006/0003865 A1) disclose similar hobby servo motor assemblies from the same inventor as the present application.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834